Citation Nr: 1503971	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-19 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

This case comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a hearing at the RO before the undersigned in October 2014.  A transcript of the hearing is of record.  During the hearing, the Veteran was advised that the record in his case would remain open for sixty days and, during this time, he and his attorney would be permitted to submit additional evidence.  

The Veteran's claims files are entirely converted to the electronic systems in the Veterans Benefits Management System and Virtual VA.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss existed before service.

2. The Veteran's preexisting bilateral hearing loss did not increase in severity during or as a result of service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability preexisted service and was not aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or with the completeness of the application. VA notified the Veteran in January 2010 of the information and evidence needed to substantiate and complete a claim, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active air, naval or military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or  "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

While serving in the Air Force, the Veteran worked as an aircraft mechanic.  At the Board hearing, he testified that he was exposed to the loud jet engine noise.  He was given hearing protection, but he occasionally removed it, so that he could talk with his fellow airmen.  Acoustic trauma due to jet aircraft noise can satisfy the in-service disease or injury element of claims for service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Board accepts the Veteran's credible testimony that he was exposed to acoustic trauma in service.  Yet other evidence clearly and unmistakably demonstrates that he had a hearing loss disability before this exposure took place.  Specifically, the Veteran's October 1963 service entrance examination refers to "impairment of hearing" in the section of the report labelled "summary of defects and diagnoses"; the report also provides the results of an audiogram test.  

For the purposes of the laws administered by VA, impaired hearing becomes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).  

At the time of his entrance examination and throughout his active duty service, audiometric test results were reported using standards set forth by the American Standards Association (ASA).  The Veteran left the Air Force in November 1967, the same month the Armed Services began reporting audiometric test results according to different standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). For purposes of comparison between the in-service audiometric data and more recent VA regulatory criteria, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in parentheses.  At the time of the Veteran's October 1963 enlistment examination, pure tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
20 (30)
45 (55)
35 (40)
LEFT
-5 (10)
-5 (5)
25 (35)
55 (65)
45 (50)

These results show that at service entrance in October 1963 the Veteran had impaired hearing which qualifies as disabling under VA's criteria.  In his initial written claim, the Veteran identified 1967 as the date his hearing loss disability began.  The Veteran is competent to testify about his observable hearing difficulties.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Whether the Veteran's auditory thresholds at the relevant frequencies met the regulatory criteria for hearing loss disability at a specific time is, however, not within the personal knowledge of an ordinary layperson.  On this issue, the October 1963 test results are entitled to greater weight.  The Board therefore finds that the Veteran's hearing loss disability preexisted service and was not incurred in service. 

These findings do not end the Board's analysis because a person with a preexisting disability may still receive compensation if the evidence shows in-service aggravation of the preexisting disease or injury.  See Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004) ("a claim may either be for a service-connected disease or for aggravation of a preexisting disease or injury.")   

A preexisting injury or disease is aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) . "Under section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service. . . ."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  If the Veteran establishes worsening, "the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."  Id.  

After he filed his claim for service connection, the RO arranged for the Veteran to be examined by a VA audiologist, who performed audiometric testing in March 2010.  The results of the March 2010 examination reveal that the Veteran still meets VA's criteria for bilateral hearing loss disability: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
95
85
90
LEFT
20
35
105
95
100

Indeed, these results show that the Veteran's hearing loss, particularly at the higher frequencies, was worse in March 2010 than in October 1963.  

Significantly, the Veteran was discharged from the Air Force more than forty years before the March 2010 tests.  To determine whether the Veteran's hearing loss worsened during service or afterwards, the examining audiologist compared the results of the Veteran's test results from his entrance examination in October 1963 and the results of the Veteran's separation examination in October 1967.   

Like the October 1963 table, the table below displays the ASA measurements recorded in October 1967, with comparable ISO (ANSI) measurements in parentheses:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
20 (30)
30 (40)
35 (40)
LEFT
-5 (10)
5 (15)
35 (45)
45 (55)
50 (55)

The examiner concluded that the Veteran's hearing loss disability did not become worse during active duty.  In her report, the examiner gave this explanation for her opinion: "A change of 10 dB is considered to be a n[ormal] test/retest difference.  The above test results do not demonstrate a change in hearing between induction exam and [discharge] that is >10dB at any frequency.  Therefore, in my opinion, it is unlikely that Veteran experienced an aggravation to his pre-existing [hearing loss] while serving on active duty.  Changes attributable to noise exposure are greatest at the time of exposure and either remain elevated or improve with time after the event.  Hearing at [discharge], therefore, represents the greatest amount of [hearing loss due to] noise exposure that is attributable to military service.  In this case, there is none." 

At the Veteran's request, the RO acquired the records of an audiology consultation at a VA Medical Center dated December 2009.  These records attribute the following statement to the Veteran: "[Patient] reported first noticing while in the military and a gradual decrease since that time. . . ."  The record goes on to mention a history of noise exposure in the military with and without hearing protection and subsequent noise exposure as a civilian, also with and without hearing protection.  Another treatment record, dated November 2009, suggests that at least some of the deterioration in the quality of the Veteran's hearing took place after he left the Air Force: "recently, his hearing loss has been bothering him more because has to turn the TV up loud, annoying his wife, and does not enjoy social events because he cannot understand people when there's background noise."

The Board has also considered the hearing testimony and other statements of the Veteran.  At the Board hearing, the Veteran testified that he worked in a textile factory after leaving the Air Force.  The factory noise "was fairly loud", he said, but not as loud as the jet engines he heard in the Air Force.  The Veteran gave similar testimony in a June 2013 hearing before a Decision Review Officer.  At the June 2013 hearing, the Veteran testified that he did not notice any hearing loss before service; that he first noticed the problem after he left the Air Force; and that his hearing loss gradually became worse after that.  When asked about the aggravation issue specifically, the Veteran testified that no doctor has ever suggested to him that his hearing loss became worse when he was in the Air Force.  As the Board hearing concluded, the Veteran and his lawyer were informed that the record in this case included ample evidence of current disability and of in-service noise exposure, but that the success of the claim would likely depend on the existence of evidence showing that his hearing loss became worse when he was in the Air Force.  The record remained open for sixty days, and the Veteran was reminded that it "would be beneficial to you" to submit medical or other evidence suggesting that his hearing loss became worse in the Air Force.  More than sixty days later, VA has received no additional evidence.

In assessing the March 2010 VA examination report, the Board has considered additional in-service audiological testing performed on the Veteran in December 1964, January 1965 and January 1967.  For the purposes of brevity, the Board will summarize these results after converting the measurements to ISO (ANSI) standards.  There were two tests in December 1964.  The first of these, dated December 15, 1964, reflects hearing thresholds higher than the October 1963 results at all frequencies mentioned in 38 C.F.R. § 3.385.  The form which reports this data indicates that, at the time of the December 15, 1964 test, it had been fourteen days or more since the most recent noise exposure and the Veteran did not use hearing protection on that occasion.  The test results dated December 16, 1964 were also all higher than the October 1963 results, except the threshold for the left ear at 3000 Hertz was unchanged since the Veteran's entry into service.  Likewise, hearing thresholds obtained in January 1965 were higher than the October 1963 results at all relevant frequencies.  With respect to some frequencies, the increase was greater than 10 decibels.  Like the December 15, 1964 test, the January 1965 results appear on a form which indicates that the test was performed seven to thirteen days after the Veteran's most recent noise exposure, and that he used hearing protection on that occasion.  The January 1967 test results were also most elevated above the October 1963 thresholds, except the right ear threshold at 3000 Hertz was unchanged since entry into service and the left ear threshold at 3000 Hertz was 5 decibels lower.  

The March 2010 VA examiner did not discuss these results in her report, which means the Board must decide whether her opinion is adequate, notwithstanding her failure to do address them specifically.  Even though some of the variations in these tests are greater than the 10 decibels the examiner identified as insignificant, the Board finds that the March 2010 examiner's opinion is adequate.  "There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file."  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  "Rather, examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Id.  

The essential rationale for the examiner's opinion is that fluctuations in hearing thresholds of 10 decibels or less are not significant and changes in hearing thresholds attributable to the Veteran's in-service noise exposure were greatest at the time of that noise exposure and either remained elevated at that level or improved over time.  With only one exception, at every frequency relevant to 38 C.F.R. § 3.385, hearing thresholds at the time of the Veteran's discharge examination in October 1967 were either lower or the same as the lowest threshold recorded during active duty.  The one exception was the hearing threshold in his left ear at the time of the December 16, 1964 test, which was only five decibels higher at the time of discharge.  As the examiner explained, a difference of ten decibels or less is not significant.  In other words, none of test results between entrance and separation from service undermine the essential rationale for the examiner's opinion.  

The elevated December 1964 and January 1965 test results were also performed shortly after specific noise-exposure incidents.  These circumstances are consistent with the examiner's opinion that the increases in hearing thresholds attributable to noise exposure are most likely to remain elevated or improve over time.  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability).

According to the March 2010 VA examination report, the Veteran's claims folder was received and reviewed by the examiner.  Within the claims folder are the Veteran's service treatment records, including the test results mentioned above.  Because a medical report "must be read as a whole" Monzingo, 26 Vet. App. at 106, the Board finds that the in-service hearing test results recorded December 15 and 16, 1964, January 1965 and January 1967 were known to the examiner and that she considered them while forming the opinions expressed in her March 2010 report.  

The examiner's opinion on the issue of in-service aggravation was based on an examination of the Veteran, a review of his medical history and is supported by a convincing rationale.  Therefore, her opinion is adequate.  The Board has considered the other evidence, including the lay statements of the Veteran.  But none of his statements show that his preexisting hearing loss disability became worse during service, except perhaps for his testimony before the Decision Review Officer that he was not aware of any hearing loss disability before he joined the Air Force.  When viewed together with his other testimony, particularly his statement to the Decision Review Officer that he did not notice his hearing loss until he left the Air Force, this statement is essentially consistent with the examiner's opinion.  Moreover, the treatment record from November 2009 indicates that the Veteran described much of the deterioration in his hearing as "recent" more than forty years later after he left service.  It is true that the December 2009 treatment record attributes a statement to the Veteran suggesting that he did notice hearing loss in service.  This statement contradicts the Veteran's testimony before Decision Review Officer.  Because that testimony came from the Veteran directly, rather than through the intermediary of a medical provider, the Board finds that the appellant first noticed his hearing loss after he was discharged.  

For these reasons, the Board finds that the Veteran has failed to meet his burden of showing that his preexisting disability worsened in service.  See Horn, 25 Vet. App. at 235.  Since the appellant has not met this burden, the burden never shifted to the Secretary to show that the worsening of the condition was due to the natural progress of the disease.  Id.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


